Exhibit 10(cc)

 

DPL INC.

STOCK OPTION PLAN

 

Management Stock Option Agreement

 

This Agreement is made as of January 1, 2001 (the “Grant Date”), by and between
DPL Inc., an Ohio corporation (the “Company”) and Arthur Meyer (the
“Participant”).

 

WHEREAS, the Committee, pursuant to the Company’s Stock Option Plan (the
“Plan”), has made an award to the Participant and authorized and directed the
execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the
Participant hereby agree as follows:

 

1.                                     Award.  The Participant is hereby granted
a stock option (an “Option”) to purchase from the Company up to a total of
50,000 Common Shares of the Company at $29 5/8 per share (the “Exercise Price”).
 The term of such Option shall be ten years, commencing on the Grant Date (the
“Term”).  This Option is not intended to qualify as an incentive stock option
under Code Section 422.

 

2.                                     Vesting and Exercise. The Option may be
exercised only in accordance with the Plan, as supplemented by this Agreement,
and not otherwise.

 

a.                                     Vesting. During its Term and prior to its
earlier termination in accordance with Section 3 of this Agreement, and subject
to Section 4 of this Agreement, the Option shall vest in accordance with the
following schedule:

 

Cumulative Percent
of Option

 

Vested as of December 31

 

20%

 

2001

 

40%

 

2002

 

60%

 

2003

 

80%

 

2004

 

100%

 

2005

 

 

b.                                    Exercise. The vested portion of the Option
shall become exercisable on January 1, 2006. The Option may be exercised for
less than the full number of Shares for which the Option is then exercisable. To
the extent then exercisable, the Option may be exercised by the Participant by
giving written notice of exercise to the Company in such form as may be provided
by the Committee,

 

--------------------------------------------------------------------------------


 

specifying the number of Shares with respect to which the Option is to be
exercised and such other information as the Committee may require. Such exercise
shall be effective upon receipt by the Company of such written notice together
with the required payment of the Exercise Price and any applicable withholding
taxes.

 

c.                                     Payment of Exercise Price.  Payment of
the Exercise Price may be made by cash, check (subject to collection) or,
provided that the Shares have been owned by the Participant for at least six
months prior to such payment, by the delivery (or attestation of ownership) of
Shares having a Fair Market Value equal to the aggregate Exercise Price and any
applicable withholding taxes.  Alternatively, the Participant may make such
payment by authorizing the simultaneous sale of Shares (or a sufficient portion
thereof) acquired upon exercise through a brokerage or similar arrangement
approved in advance by the Committee.  Subject to the foregoing and except as
otherwise provided by the Committee before the Option is exercised, the Company
will deliver to the Participant, within a reasonable period of time thereafter,
a certificate or certificates representing the Shares so acquired, registered in
the name of the Participant or in accordance with other delivery instructions
provided by the Participant and acceptable to the Committee.

 

3.                                     Termination. Except as otherwise provided
in this Section 3, the Option shall terminate upon the expiration of its Term.

 

a.                                     If the Participant’s employment or other
service terminates for Cause, the Option, whether or not vested, shall be
forfeited.

 

b.            If the Participant’s employment or other service terminates for
any reason other than for Cause, the Participant shall be entitled to the then
vested portion of the Option and the unvested portion shall be forfeited.

 

c.            In no event may the Option be exercised beyond its Term.

 

4.                                     Change of Control. Notwithstanding the
provisions of Sections 2(a) and 2(b) hereof, in the event of a Change of
Control, the Option shall immediately vest and become exercisable in its
entirety, provided that the Participant’s employment or other service has not
terminated prior to the date of such Change of Control.

 

5.                                     Withholding. The Company shall withhold
all applicable taxes required by law from all amounts paid in respect of the
Option. A Participant may satisfy the withholding obligation (i) by paying the
amount of any such taxes in cash or check (subject to collection), (ii) by the
delivery (or attestation of ownership) of

 

--------------------------------------------------------------------------------


 

Shares or (iii) with the approval of the Committee, by having Shares deducted
from the payment. Alternatively, the Participant may satisfy such obligation by
authorizing the simultaneous sale of Shares (or a sufficient portion thereof)
acquired upon exercise through a brokerage or similar arrangement approved in
advance by the Committee. The amount of the withholding and, if applicable, the
number of Shares to be delivered or deducted, as the case may be, shall be
determined by the Committee as of when the withholding is required to be made,
provided that the number of Shares so delivered or withheld shall not exceed the
minimum required amount of such withholding.

 

6.                                     Non-Assignability. Except as otherwise
provided in this Section, the Option is not assignable or transferable other
than by will or by the laws of descent and distribution and, during the
Participant’s life, may be exercised only by the Participant. The Participant,
with the approval of the Committee, which approval may be withheld in its sole
discretion, may transfer the Option for no consideration to or for the benefit
of any member or members of the Participant’s Immediate Family (including,
without limitation, to a trust for the benefit of any member or members of the
Participant’s Immediate Family or to a partnership or limited liability company
for one or more members of the Participant’s Immediate Family) subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such transfer.
The foregoing right to transfer the Option shall apply to the right to consent
to amendments to this Agreement and, in the discretion of the Committee, shall
also apply to the right to transfer ancillary rights associated with the Option.

 

7.                                     Rights as a Shareholder. A Participant
shall have no rights as a shareholder with respect to any Shares subject to this
award until the date the Participant becomes the holder of record of the Shares.

 

8.                                     No Right to Continued Service. Nothing
herein shall obligate the Company or any Subsidiary to continue the
Participant’s employment or other service for any particular period or on any
particular basis of compensation.

 

9.                                     Burden and Benefit. The terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Participant and his or her executors or administrators, heirs,
and personal and legal representatives.

 

10.                               Execution. This Option is not enforceable
until this Agreement has been signed by the Participant and the Company.  By
executing this Agreement, the Participant shall be deemed to have accepted and
consented to any action taken or to be taken under the Plan by the Committee,
the Board of Directors or their delegates.

 

--------------------------------------------------------------------------------


 

11.                               Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Ohio, without
regard to the conflict of laws principles thereof.

 

12.                               Modifications.  Except for alterations and
amendments permitted under the Plan without the consent of the Participant, no
change or modification of this Agreement shall be valid unless it is in writing
and signed by the parties hereto.

 

13.                               Entire Agreement.  This Agreement, together
with the Plan, sets forth all of the promises, agreements, conditions,
understandings, warranties and representations between the parties hereto with
respect to the Option, and there are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, between them with respect to the Option other than as set forth herein
or therein. The terms and conditions of the Plan, a copy of which has been
furnished to the Participant, are incorporated by reference herein, and to the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, the term or provision of the
Plan shall control.

 

14.                               Additional Definitions.  Any capitalized term
to the extent not defined below or elsewhere in this Agreement shall have the
same meaning as set forth in the Plan.

 

a.                                     “Cause” means (i) the commission of a
felony, (ii) embezzlement, (iii) the illegal use of drugs or (iv) if no Change
of Control has occurred other than the entering into of an agreement referred to
in items (ii) or (iii) of the definition of Change of Control, the failure by
the Participant to substantially perform his duties with the Company or any
Subsidiary (other than any such failure resulting from his Disability) as
determined by the Committee.

 

b.                                    “Immediate Family” means the Participant’s
spouse, parents, parents-in-law, children, stepchildren, adoptive relationships,
sisters, brothers and grandchildren (and, for this purpose, shall also include
the Participant).

 

15.                               Construction.  The use of any gender herein
shall be deemed to include the other gender and the use of the singular herein
shall be deemed to include the plural and vice versa, wherever appropriate.

 

--------------------------------------------------------------------------------


 

16.                               Notices. Any and all notices required herein
shall be addressed: (i) if to the Company, to the principal executive offices of
the Company; and (ii) if to the Participant, to his or her address as reflected
in the records of the Company.

 

17.                               Invalid or Unenforceable Provisions.  The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if the invalid or unenforceable provisions were
omitted.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

 

 

 

 

 

 

 

DPL INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arthur Meyer

 

--------------------------------------------------------------------------------